Exhibit 10.2

 

SEVERANCE AGREEMENT AND FULL GENERAL RELEASE

 

This Severance Agreement and Full General Release (“Agreement”) is made and
entered into between VERISIGN, INC. and its wholly owned subsidiaries (“the
Company”) and TERRY KREMIAN (the “Executive”) dated June 6, 2003 (the
“Termination Date”). In consideration of the mutual promises, agreements and
releases contained in this Agreement, the parties agree as follows:

 

A.    The Company’s Agreements

 

1.    The Company agrees to pay Executive severance pay in the amount equivalent
to twelve (12) months of Executive’s salary, minus applicable payroll
deductions. Such payments shall be made in a lump sum amount. The Company will
issue an appropriate W-2 Form for the payment made pursuant to this Agreement.

 

2.    The Company agrees to pay three (3) months of Executive’s COBRA medical
and dental insurance premium payments. Such payment shall be made in a lump sum
amount, minus standard deductions. Effective July 1, 2003, Executive shall
become responsible for all COBRA insurance policy premiums, if any.

 

3.    The Company agrees Executive shall receive payment, at his regular rate of
pay, minus applicable payroll deductions, for any accrued earned vacation time
and/or sick leave pay, unused as of June 6, 2003.

 

B.    The Executive’s Agreements

 

1.    Full and General Release of Liability

 

In keeping with our intent to allow for an amicable separation, and as part of
our accord, and deeming this Agreement to be fair, reasonable, and equitable,
and intending to be legally bound hereby, Executive agrees to and hereby does,
for himself and for each of his heirs, executors, administrators and assigns,
forever and irrevocably fully release and discharge the Company (including any
subsidiary or affiliated entities, and their respective officers, directors,
employees, agents, predecessors, successors, purchasers, assigns, and
representatives) from any and all grievances, liens, suits, judgments, claims,
demands, debts, defenses, actions or causes of action, obligations, damages, and
liabilities whatsoever which Executive now has, have had, or may have, whether
the same be known or unknown, at law, in equity, or mixed, in any way arising
out of or relating in any way to any matter, act, occurrence, or transaction
before the date of this Agreement, including but not limited to Executive’s
employment with the Company and his separation from the Company. This is a
General Release. Executive expressly acknowledges that this General Release
includes, but is not limited to, Executive’s release of any tort and contract
claims, arbitration claims, claims under any local, state or federal law, wage
and hour law, wage collection law or labor relations law, and any claims of
discrimination on the basis of age, race, sex, religion, disability, national
origin, ancestry, citizenship, retaliation or any other claim of employment
discrimination or retaliation, under the Civil Rights Acts of 1964 and 1991 as
amended (42 U.S.C. §§ 2000e et seq.), the Age Discrimination In Employment Act
(29 U.S.C. §§ 621 et seq.), the Americans With Disabilities Act (42 U.S.C. §§
12101 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.), the
Family and Medical Leave Act (29 U.S.C. §§ 2601 et seq.), the Fair Labor
Standards Act (29 U.S.C. §§ 201 et seq.), and any other claim under any law
prohibiting employment discrimination or relating to employment. Also, Executive
understands that this Agreement is not an admission of liability under any
statute or otherwise by the Company, and that the Company does not admit but
denies any violation of your legal rights.



--------------------------------------------------------------------------------

2.    Executive further agrees that he will not participate or aid in any suit
or proceeding (or to execute, seek to impose, collect or recover upon, or
otherwise enforce or accept any judgment, decision, award, warrant, or
attachment) upon any claim released by him under this General Waiver and
Release. Nothing contained in this paragraph is intended to prevent the
Executive from responding to a properly issued subpoena.

 

3.    Executive agrees to make himself available upon reasonable notice from the
Company or its attorneys to be deposed, to testify at a hearing or trial, or to
accede to any other reasonable request (involving no more than a reasonable
period of time) by the Company in connection with any lawsuit either currently
pending against the Company or any lawsuit filed after Executive’s separation
that involves issues relating to the Executive’s job responsibilities or the
decisions made by him during his employment with the Company.

 

4.    Executive agrees to make himself available to Company management for a
period of thirty (30) days from the Termination Date to assist in the orderly
transition of the telecommunications business.

 

5.    Non-competition and Non-solicitation

 

Except as provided below, during the two (2) years following the Termination
Date (the “Restrictive Period”), Executive shall not, in any county, state,
country or other jurisdiction in which Company does business or is planning to
do business as of the Termination Date:

 

(i)    directly or indirectly, alone or with others, engage in the business of
providing services which are, at the Termination Date, Directly Competitive;

 

(ii)    be or become an officer, director, stockholder, owner, corporate
affiliate, salesperson, co-owner, partner, trustee, promoter, founder,
technician, engineer, analyst, employee, agent, representative, supplier,
investor or lender, compensated consultant, advisor or manager of or to, or
otherwise acquire or hold any interest in or otherwise engage in the providing
of service to, any person or entity that engages in a business that is Directly
Competitive; or

 

(iii)    permit Executive’s name to be used in connection with a business that
is Directly Competitive; provided, however, that nothing in this provision shall
prevent Executive from owning as a passive investment less than 1% of the
outstanding shares of the capital stock of a publicly-held corporation if
Executive is not otherwise associated directly or indirectly with such
corporation or any affiliate of such corporation.

 

For purposes of this Agreement, “Directly Competitive” means engaging in
providing products, services or technology that compete with Company’s products,
services or technology as described in any price list, business plan, or product
development plan or proposal of Company in existence as of the Termination Date.
Notwithstanding anything in this Agreement to the contrary, products, services
or technology shall not be deemed to be Directly Competitive (A) solely as a
result of the Executive being employed by or otherwise associated with a
business or entity of which a unit provides products, services or technology
described in any price list, business plan, or product development plan of the
Company in existence on the Termination Date, but as to which the Executive does
not have direct or indirect responsibilities, oversight, or any other decision
making responsibility, or (B) if the product, service or technology in question
provide less than 3% of the consolidated net revenues of the Company for the
2003 fiscal year.

 

Executive further agrees that during the Restrictive Period:

 

(a)    Executive will not directly or indirectly solicit away employees or
consultants of Company for Executive’s own benefit or for the benefit of any
other person or entity; and

 

(b)    Executive will not directly or indirectly take away or attempt to take
away suppliers or customers of Company.



--------------------------------------------------------------------------------

6.    Adequacy of Consideration

 

Executive acknowledges that the amounts to be paid by the Company under this
Agreement are adequate consideration for Executive’s execution of this
Agreement.

 

7.    Confidentiality

 

Executive agrees to keep the existence and contents of this Agreement
confidential and not to disclose the existence, terms or conditions of the
Agreement, except to the extent required by law, to any person other than to his
spouse, attorney or tax preparer. Executive agrees that before any disclosure is
made to his spouse, attorney or tax preparer, Executive will advise the person
receiving the disclosure of the confidential nature of this Agreement and will
secure the agreement of the person receiving the disclosure to maintain the
confidentiality of this Agreement. Executive agrees to keep confidential any
trade secret, business or proprietary information which you acquired during your
employment with the Company, including, but not limited to, any Company
marketing, technology, or sales information, plans, or strategies. This is
intended to cover any information of a nature not normally disclosed by the
Company to the general public. Executive agrees to refrain from making any
derogatory or disparaging remarks, statements or communications about the
Company.

 

8.    Return of Company Property

 

You agree to return immediately to the Company any and all property of the
Company, including any files and any documents prepared for or by the Company.

 

C.    Voluntary Nature of Agreement and Advice of Counsel

 

Executive acknowledges that he has read this Agreement and any attached
exhibits, understands their terms, and signs the Agreement voluntarily of his
own free will, without coercion or duress, and with full understanding of the
significance and binding effect of the Agreement. Executive is hereby advised to
consult with his attorney before signing this Agreement.

 

D.    Consideration Period and Revocation

 

Executive has twenty-one (21) calendar days, after the date Executive received
the Agreement, within which to consider the Agreement, although he may sign it
sooner if he desires. Executive may revoke the Agreement, by delivering a
written notice of revocation to Jamie Schultz, Human Resources, within seven (7)
calendar days after Executive signs the Agreement. The Agreement will become
effective and enforceable on the eighth (8th) calendar day following the date
Executive signs the Agreement.

 

E.    Binding Effect

 

This Agreement will be binding upon Executive and his heirs, administrators,
representatives, executors, successors and assigns, and will inure to the
benefit of the Company and its successors and assigns.

 

F.    No Liens

 

Executive represents and warrants that there are no existing or outstanding
attorneys’ liens or other liens which are not extinguished or satisfied by the
execution of this Agreement. Executive agrees to indemnify and hold harmless the
Company for any liability in connection with such liens.

 

G.    Governing Law

 

The Parties agree that this Agreement, and any disputes arising out of or
related to this Agreement, shall be governed by, construed, and enforced in all
respects in accordance with the laws of the State of California, excluding its
conflict of laws rules. For all disputes arising out of or related to this
Agreement, the Parties submit to the



--------------------------------------------------------------------------------

exclusive subject matter jurisdiction, personal jurisdiction and venue of the
United States District Court for the Northern District of California. If there
is no jurisdiction in the United States District Court for the Northern District
of California, then jurisdiction shall be in the State Courts of Santa Clara
County, California.

 

H.    Severability

 

Should any provision of this Agreement be declared or determined by a court of
competent jurisdiction to be invalid or otherwise unenforceable, the remaining
parts, terms and provisions shall continue to be valid, legal and enforceable,
and will be performed and enforced to the fullest extent permitted by law.

 

I.    Complete Agreement

 

This Agreement contains the entire agreement between Executive and the Company
and supersedes all prior agreements or understandings between them on the
subject matters of this Agreement. No change or waiver of any part of the
Agreement will be valid unless in writing and signed by both Executive and the
Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated below.

 

VERISIGN, INC.

 

 

  TERRY KREMIAN By: /s/ Barry Anderson   /s/ Terry Kremian